            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 1 of 111



K. Lee Marshall (SBN 277092)
Abigail Cotton (SBN 306121)
BRYAN CAVE LEIGHTON PAISNER LLP
Three Embarcadero Center, 7th Floor
San Francisco, CA 94111-4078
Telephone: (415) 675-3444
klmarshall@bclplaw.com
abby.cotton@bclplaw.com

David A. Roodman (application for pro hac vice to be submitted)
BRYAN CAVE LEIGHTON PAISNER LLP
One Metropolitan Square, 36th Floor
St. Louis, MO 63102
Telephone: (314) 259-2000
david.roodman@bclplaw.com

Attorneys for Plaintiffs Fluidigm Corporation
and Fluidigm Canada Inc.


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


FLUIDIGM CORPORATION, a Delaware                   Case No. _______________
corporation; and FLUIDIGM CANADA INC.,
a foreign corporation,

                                                   COMPLAINT FOR PATENT
Plaintiffs,                                        INFRINGEMENT AND INTENTIONAL
                                                   INTERFERENCE WITH
        v.                                         CONTRACTUAL RELATIONS

IONPATH, INC.,                                     JURY TRIAL DEMANDED
A Delaware corporation,

Defendant.



        Plaintiffs, Fluidigm Corporation and Fluidigm Canada Inc. (collectively, “Fluidigm”),

make the following allegations in support of its Complaint against Defendant, IONpath, Inc.

(“IONpath”):




600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 2 of 111




                               THE NATURE OF THE ACTION

        1.      This is an action for intentional interference with contractual relations and patent

infringement arising out of IONpath’s deliberate, willful, and ongoing infringement of

Fluidigm’s well-established rights.

        2.      Fluidigm provides innovative tools for biotechnology research including, for

example, mass cytometry systems and methodologies that are used by customers such as leading

academic, governmental, and private institutions worldwide.

        3.      Fluidigm is and has become an industry leader, in part, through its careful and

extensive research, development, investment, and protection of its intellectual property rights

including, among others, certain patent families dating back to at least 2004, as well as through

the employ of, and consulting with, leading scientists in fields related to mass cytometry.

        4.      Consultants who were under contract with Fluidigm, and while retained by

Fluidigm, formed a directly competing entity – IONpath – in partnership with other individuals.

Even more distressing, the new IONpath enterprise has been developing a directly competing

product to Fluidigm’s mass cytometry systems requiring the use and implementation of

Fluidigm’s patented methodologies.

        5.      Indeed, Fluidigm learned that IONpath was using Fluidigm’s proprietary

antibodies and reagents to test a mass cytometry system that IONpath was purportedly

developing. Concerned that IONpath was infringing upon Fluidigm’s rights, and that IONpath

was encouraging Fluidigm’s customers to breach their contracts with Fluidigm regarding the

antibodies and reagents, Fluidigm repeatedly contacted IONpath in an effort to persuade

IONpath to voluntarily cease its improper and unlawful conduct.

                                                  2
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 3 of 111




        6.      Instead of heeding Fluidigm’s warnings, and ceasing its conduct, in September

2018, IONpath published an article and issued press releases touting the results IONpath

obtained using Fluidigm’s patented methodologies. Recently, IONpath began aggressively

marketing the launch date of its new and infringing product set for late 2019.

        7.      IONpath’s publications establish that not only had IONpath been developing its

mass cytometry system employing Fluidigm’s antibodies and reagents, but also wholesale

adopted and is using Fluidigm’s patented methods and systems – and is selling its infringing

products and systems in the marketplace.

        8.      IONpath’s conduct, including its refusal to cease its infringing conduct, leaves

Fluidigm with no option but to proceed with this lawsuit in order to prevent IONpath from

continuing its improper, wrongful, widespread, and willful infringement of Fluidigm’s patented

technologies. In addition to seeking the cessation of IONpath’s wrongful conduct, it also seeks

redress for IONpath’s past infringement and tortious interference with Fluidigm’s contractual

relationships with its customers.


                                            PARTIES

        9.      Fluidigm Corporation is a Delaware corporation with a principal place of business

located at 7000 Shoreline Court, Suite 100, South San Francisco, California 94080.

        10.     Fluidigm Canada Inc. is an Ontario corporation organized under the laws of

Ontario with its principal place of business at 1380 Rodick Rd., Markham, Suite 100, Ontario,

L3R 4G5 Canada. Fluidigm Canada Inc. is a wholly owned subsidiary of Fluidigm Sciences

Inc., a Delaware corporation, which is a wholly owned subsidiary of Fluidigm Corporation.



                                                 3
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 4 of 111




        11.     On information and belief, IONpath is a Delaware corporation with a principal

place of business within this judicial district at 960 O’Brien Dr., Menlo Park, California 94025.

                                 JURISDICTION AND VENUE

        12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a) because this is an action for, in part, patent infringement arising under the patent

laws of the United States, 35 U.S.C. § 1, et seq., including §§ 271 and 281. This Court has

subject matter jurisdiction over the tortious interference claim pursuant to 28 U.S.C. § 1367(a).

        13.     On information and belief, IONpath is subject to this Court’s specific and general

personal jurisdiction, pursuant to due process and/or the California Long Arm Statute.

        14.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1391(c) because

IONpath resides and does substantial business in this District, and has committed acts of patent

infringement and tortious interference in this District. Venue is also proper in this District under

28 U.S.C. § 1400(b) because IONpath is subject to personal jurisdiction in this District, has a

principal place of business in this District, has committed and continues to commit acts of

infringement in this District, and a substantial part of the events giving rise to the claims

occurred in this District.



                                         BACKGROUND

I.      FLUIDIGM’S INDUSTRY LEADING ROLE IN MASS CYTOMETRY

        15.     Fluidigm is a leading provider of cutting-edge tools, systems, and methods for

biotechnology research including, among other things, microfluidics systems, suspension-based

mass cytometry and Imaging Mass CytometryTM. Fluidigm’s customers include, for example,


                                                  4
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 5 of 111




leading academic, government, pharmaceutical, biotechnology, and plant and animal research

laboratories worldwide.

        16.     Fluidigm’s proprietary technologies enable the scientific discovery and

investigation in critical areas of research, provide meaningful insights into health and disease,

and accelerate the development of effective therapies including, for example, in the areas of

cancer, immunology and immunotherapy.

        17.     Mass cytometry is a technique for investigating structures and biomarkers on the

cellular level, including intracellular features. Fluidigm’s proprietary CyTOF®, HeliosTM and

HyperionTM mass cytometry technologies allow for the interrogation of more than 40 markers

simultaneously on thousands of individual cells, which can enable the identification of new cell

types, functions, and biomarkers indicative of different disease states and/or responsiveness to

therapeutic treatments.

        18.     Fluidigm’s proprietary Maxpar® reagents provide critical state-of-the-art

labelling tools for identification of targets using Fluidigm’s proprietary mass cytometry

techniques, methods, and systems.

        19.     Foundational aspects of mass cytometry technology were developed, in part, by

Dr. Scott Tanner as an improvement over prior fluorescence-based techniques. Specifically,

while fluorescence-based flow cytometry techniques only identified a limited number of markers

because of spectral overlap of fluorophores, mass cytometry uses specialized reagents – metal

tags attached to specific antibodies – that can be quantified using high resolution mass

spectrometry. The ability to use stable metal isotopes not normally found in biological systems,

with target-specific antibodies, in a transient single cell, allows for the quantification of multiple

                                                  5
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 6 of 111




parameters in a cell, both on a cell-by-cell basis, as well as across potentially thousands of cells.

The invention of this technique involved leveraging of innovations in areas including, for

example, mass spectrometry and biotechnology, specifically: providing ionized and atomized

elemental tags from individual cells, time-of-flight technology and ion optics for detecting a

plurality of element tags from individual cells, and polymer and metal ligand chemistry.

        20.     Dr. Tanner and others, including Drs. Vladimir I. Baranov and Dmitry R.

Bandura, further developed the proprietary technique and, based upon their inventions, certain

patent applications were filed. Shortly thereafter, the inventors started their company DVS

Sciences, Inc. (“DVS”), and licensed certain aspects of their patent applications. Fluidigm

acquired DVS in 2014, purchased the proprietary technology – including the patent rights

relating to the technique, systems, and methods, and continued to work on and develop the

technology, systems and methods for mass cytometry, including the CyTOF® mass cytometer,

the next generation HeliosTM mass cytometer released in 2015, and the HyperionTM Imaging

System released in 2017.

        21.     While at DVS, Dr. Vladimir I. Baranov also collaborated with the University of

Toronto to further develop CyTOF® technologies, including specialized reagents for mass

cytometry techniques. As part of this work, patent applications for certain reagents and

technologies were filed which were assigned to DVS and subsequently assigned to Fluidigm.

Fluidigm has continued to work on and develop the technology, systems and methods for mass

cytometry, including the Maxpar® antibodies and reagents for use with these systems.

        22.     In performing a mass cytometry analysis using Fluidigm’s patented

methodologies, the sample of interest (e.g., a suspension of cells or tissue sample) is labelled by

                                                  6
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 7 of 111




introducing reagents comprising metal tags attached to antibodies that are specific to targets of

interest within the sample, a process often referred to as “staining” of the sample. The antibodies

specifically bind to the targets of interest if present in the sample, which may be specific cellular

components, such that the targets are labelled with the particular metal tag connected to the

bound antibody. The metal tags may be different elemental metal isotopes (such as lanthanide

isotopes) that differ from each other in their varying weights.

        23.     The reagents used for labelling provide a plurality of antibodies with metal tags,

with each labelling antibody that is specific for a particular target being attached to a metal tag

having a different weight than the metal tags of other labelling antibodies that are specific for

other targets. A washing step may be performed to remove any unreacted reagent that did not

bind to a target, such that generally only those labels that find and bind to their targets remain in

the sample.

        24.     To quantitatively analyze the labelled sample, a procedure is performed to release

the metal tags from the sample, and the ionized metal tags are provided to a device known as a

mass spectrometer, which is capable of detecting and measuring the mass to charge ratio of the

resulting ions. Because the metal tags have different weights (i.e., a different weight for each

target-specific antibody), the mass spectrometer is capable of detecting and distinguishing the

different metal tags used for labelling, meaning that information related to the presence or

absence of the antibody-bound targets in the sample is obtained. The output from this detection

can be analyzed and processed to provide multiplex information at the subcellular level,

including comprehensive functional and phenotypic characterization of complex systems at the

single-cell level of samples containing potentially thousands of cells.

                                                  7
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 8 of 111




        25.     Using Fluidigm’s proprietary technique and technology, an example output of

isotope signals generated from single cells is illustrated below for various metal isotopes:




        26.     In addition, Fluidigm is the leading industry provider of labelling antibodies and

other reagents for use in mass cytometry. Specifically, Fluidigm offers the Maxpar® antibodies

and reagents, which have been developed specifically for use with Fluidigm’s proprietary mass

cytometry technology. The Maxpar® antibodies and reagents provide for the labelling of samples

with antibodies conjugated to metal tags to allow for multiplex imaging (i.e. the evaluation of

multiple targets in the sample), and thus are an important component in state of the art mass

cytometry analysis.

        27.     Fluidigm’s mass cytometry products have been critical for breakthrough

discoveries in numerous research areas including, for example, in biomarker screening,




                                                 8
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 9 of 111




immunotherapy, immunology, immunophenotyping, infectious disease/microbiology, inherited

disease detection, neurology, and oncology.

II.       FLUIDIGM’S ASSERTED PATENTS

          28.   Fluidigm has carefully protected its inventions and cutting-edge technologies with

a range of intellectual property rights. In particular, the U.S. Patent and Trademark Office (“the

Patent Office”) has awarded Fluidigm numerous patents covering its extremely valuable

technologies.

          A.    ‘386 Patent

          29.   Fluidigm is the assignee of all right, title, and interest in and to U.S. Patent No.

10,180,386 (the “‘386 Patent”), titled “Mass Spectrometry Based Multi-Parametric Particle

Analyzer.” The Patent Office duly and properly issued the ‘386 Patent on January 15, 2019. A

true and correct copy of the ‘386 Patent is attached hereto as Exhibit A.

          30.   Fluidigm is the owner of all right, title, and interest in the ‘386 Patent, including

all rights to pursue and collect damages for past, present, and future infringement of the ‘386

Patent.

          31.   The Patent Office carefully examined the ‘386 Patent, and its associated patent

family, over a period of years going back to 2004. In doing so, the Patent Office found that the

inventions described and claimed in the ‘386 Patent are both new and not obvious in light of

prior patents, publications, and other art, and determined that the claimed systems and methods

are inventive and patentable.

          32.   The claims of the ‘386 Patent are generally directed to methods for analyzing

cells by mass spectrometry. For example, claim 1 of the ‘386 Patent recites:

                                                   9
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 10 of 111




        A method of sequentially analyzing single cells by mass spectrometry,
        comprising:

                providing a sample containing a plurality of tagged cells tagged with a
        plurality of tagged antibodies, wherein each of the tagged antibodies is specific
        for a different analyte, and wherein each of the tagged antibodies is tagged with
        an elemental tag comprising a lanthanide or noble metal;

                 vaporizing, atomizing, and ionizing multiple elemental tags from a single
        first cell of the plurality of tagged cells;

                detecting, using mass spectroscopy, the elemental composition of the first
        cell by detecting a transient signal of the multiple vaporized, atomized, and
        ionized elemental tags of the first cell;

               vaporizing, atomizing, and ionizing multiple elemental tags from a single
        second cell of the plurality of tagged cells; and

                detecting, using mass spectrometry, the elemental composition of the
        second cell by detecting a transient signal of the multiple vaporized, atomized,
        and ionized elemental tags of the second cell, wherein the transient signal
        associated with the first cell and the transient signal associated with the second
        cell are detected sequentially.

        33.      The ‘386 Patent describes that the technology disclosed therein overcomes

deficiencies in prior cell analysis methods, such as the issues with spectral overlap encountered

in flow cytometry, to provide improved analysis of intracellular and cell surface characteristics.

‘386 Patent at column 2, lines 11-45, and Examples 1-13.

        34.      Importantly, the technology and methods claimed in and covered by the ‘386

Patent are unique and novel and permit individuals to conduct extremely valuable analysis on a

cellular level. The ‘386 Patent includes important insights including, among other things, the use

of mass spectrometry on biological materials, an understanding of how to use the biological

materials (antibodies targeting analytes), time of flight analysis to allow for the separation of the




                                                 10
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 11 of 111




lanthanide or noble metal tag by weight, and the understanding of how to use the different metal

isotopes coupled with antibodies as reagents.

        35.      The ‘386 Patent, and its patent family, relate back to a provisional patent

application filed on March 25, 2004, as well as, among others, U.S. Patent Nos. 9,952,134 and

7,479,630 (the “‘630 Patent”).

        36.      On information and belief, IONpath had notice of the ‘386 Patent and its patent

family. Specifically, two of IONpath’s founders applied for a patent in 2011, publication

number US2012/0077714 A1, citing to, among other sources, the ‘630 Patent, to which the ‘386

claims priority and which contains the same disclosure as the ‘386 patent. The two IONpath

founders again referenced Fluidigm’s related ‘630 Patent in their 2013 list of references

submitted to the Patent Office.

        B.       ‘104 Patent.

        37.      Fluidigm Canada is the assignee of U.S. Patent No. 10,072,104 (the “‘104

Patent”), titled “Polymer Backbone Element Tags.” The Patent Office duly and properly issued

the ‘104 Patent on September 11, 2018. A true and correct copy of the ‘104 Patent is attached

hereto as Exhibit B.

        38.      Fluidigm Canada is the owner of all right, title, and interest in and to the ‘104

Patent, including all rights to pursue and collect damages for past, present, and future

infringement of the ‘104 Patent.

        39.      The Patent Office found that the inventions described and claimed in the ‘104

Patent are both new and not obvious in light of prior patents, publications, and other art, and

determined that the claimed systems and methods are inventive and patentable.

                                                  11
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 12 of 111




        40.      The claims of the ‘104 Patent are generally directed to methods for analysis of a

sample. For example, claim 1 of the ‘104 Patent recites:

        A method for the analysis of an analyte in a sample, comprising:

                (i) incubating an element tagged affinity reagent with an analyte, the
        element tagged affinity reagent comprising an affinity reagent tagged with an
        element tag, the element tag comprising a linear or branched polymer having
        multiple metal-binding pendant groups, wherein each pendant group includes at
        least one metal atom or is capable of binding at least one metal atom, and wherein
        the affinity reagent specifically binds with the analyte, wherein the analyte is
        located within or on an intact cell;

              (ii) separating unbound element tagged affinity reagent from bound
        element tagged affinity reagent; and

               (iii) analyzing the element tag bound to the affinity reagent attached to the
        analyte of the intact cell by atomic spectroscopy, wherein analyzing occurs
        without prior acidification of the sample.

        41.      The ‘104 Patent describes that the mass spectrometry technology disclosed and

claimed therein provides extremely valuable improvements over prior methods including UV vis

spectroscopy, HPLC, flow cytometry, ligand binding assays, and others, by allowing for

multiplexing (determining the presence of multiple targets in a sample), improved sensitivity and

improved selectivity. ’102 Patent at column 1, lines 35-60.

        42.      Fluidigm provided IONpath notice of the ‘104 Patent on September 24, 2018, as

discussed in more detail below.

III.    FLUIDIGM CONSULTANTS FORM IONPATH

        A.       Dr. Garry Nolan

        43.      In March 2014, Dr. Nolan along with Drs. Angelo and Bendall and several other

authors, published a technical report (the “2014 Technical Report”) discussing their academic

research on working with multiplexed ion beam imaging in the field of immunohistochemistry.

                                                 12
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 13 of 111




        44.      On May 16, 2014, Fluidigm entered into a Scientific Consulting Agreement

(“Nolan Consulting Agreement”) with Professor Garry Nolan (“Dr. Nolan”). Pursuant to the

Nolan Consulting Agreement, Fluidigm retained Dr. Nolan for the purpose of assisting Fluidigm

with “the development and applications of mass cytometry-based instrumentation, including

associated reagents,” defined in the Nolan Consulting Agreement as the “Field of Interest.”

        45.      In the Nolan Consulting Agreement, Dr. Nolan agreed:

        [T]hat during the Term of this [Consulting] Agreement he will not directly or
        indirectly (i) provide any services in the Field of Interest to any other business or
        commercial entity, including without limitation research or other work for which
        any business or commercial entity has rights (e.g., patent rights, a right to a
        license, or a first or other right to negotiate a license), (ii) participate in the
        formation of any business or commercial entity in the Field of Interest, or (iii)
        solicit or hire away any employee or consultant of the Company.

Nolan Consulting Agreement at ¶ 5.

        46.      The Nolan Consulting Agreement contained appropriate carve-outs to allow and

encourage Dr. Nolan to continue to work as an employee of the university of which he was

employed as a professor. Id. The Nolan Consulting Agreement also limited its term to four

years or upon earlier termination upon 30 day notice. Id. at ¶ 3.

        47.      The Nolan Consulting Agreement also required Dr. Nolan to disclose

opportunities, as well as direct project and inventions, to Fluidigm in the Field of Interest. Id.

at ¶ 6. Importantly, the Nolan Consulting Agreement provided that Dr. Nolan “will use his best

efforts (i) to disclose to the President of the Company, on a confidential basis, technology and

product opportunities which come to the attention of [Dr. Nolan] in the Field of Interest, and any

invention, improvement, discovery, process, formula, or method or other intellectual property

relating to or useful in the Field of Interest (collectively “New Discoveries”), whether or not


                                                 13
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 14 of 111




patentable or copyrightable, and whether or not discovered or developed by [Dr. Nolan], and (ii)

with regard to any New Discoveries discovered or developed by [Dr. Nolan] at the Institution, to

solicit or encourage the Institution to enter into an agreement with the Company to exclusively

license such New Discovery to the Company.” Id. at ¶ 6.

        48.      Where Dr. Nolan developed any “invention, improvement, discovery, process,

formula, technique, method, trade secret, or other intellectual property” (collectively,

“Inventions” or “Invention”) while performing services under the Consultant Agreement, he

agreed to “promptly and fully disclose” any Invention to Fluidigm. Id. at ¶ 7. And Dr. Nolan

agreed to assign his rights to all such Inventions to Fluidigm. Id.

        49.      The Nolan Consulting Agreement also contained a confidentiality provision

requiring Dr. Nolan to, in part, “not disclose, directly or indirectly, [Fluidigm’s confidential

information] to any third person or entity . . . .” Id. at ¶ 8.3.

        50.      Dr. Nolan worked under the Nolan Consulting Agreement with Fluidigm for over

two and one-half years, until they mutually agreed to terminate the Nolan Consulting Agreement

effective on December 31, 2016. At the time of the termination of the Nolan Consulting

Agreement, Dr. Nolan understood, knew of, and Fluidigm reminded him of his confidentiality

obligations owed to Fluidigm.

        51.      On September 16, 2014, shortly after Dr. Nolan entered into the Nolan Consulting

Agreement, Dr. Nolan together with Drs. Angelo, Bendall, and Feinberg founded IONpath.

        52.      On information and belief, and while Dr. Nolan consulted with Fluidigm,

IONpath and Dr. Nolan began working on directly competing technologies, as well as




                                                   14
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 15 of 111




commercializing products, for pathology applications, including, eventually, IONpath’s

“MIBIscope” technology.

        B.       Dr. Sean Bendall

        53.      Dr. Sean Bendall co-founded IONpath in September 2014 and currently sits on its

Board of Directors. Prior to that time, Fluidigm retained Dr. Bendall to serve as a Consultant.

Specifically, Fluidigm and Dr. Bendall entered into a Consulting Agreement dated April 26,

2014 and again on April 26, 2015 (“Bendall Consulting Agreements”).

        54.      Pursuant to the Bendall Consulting Agreements, Fluidigm retained Dr. Bendall

“to provide the following services: consulting services relating to labeling of biological samples

and conjugation of biomolecules (including but not limited antibodies and other affinity

reagents) with metal isotopes for use in inductively-coupled plasma (ICP) based biological

assays including, but not limited to, the analysis of single-cells, biological extracts, homogenates,

and fluids.” Bendall Consulting Agreements at Ex. A.

        55.      Dr. Bendall agreed that he “will not, during or subsequent to the term of this

Agreement, use the Company’s Confidential Information for any purpose whatsoever other than

the performance of the Services on behalf of the Company or disclose the Company’s

Confidential Information to any third party.” Id. at ¶ 2(b).

        56.      Dr. Bendall disclosed that he was “simultaneously and principally employed by

and/or associated with Stanford University.” Id. at ¶ 3(e). Dr. Bendall certified that “[e]xcept

for Consultant’s obligations to its fulltime employers,” he “has no outstanding agreement or

obligation that is in conflict with any of the provisions of this Agreement or that would preclude




                                                  15
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 16 of 111




Consultant from complying with the provisions hereof, and further certifies that Consultant will

not enter into any such conflicting agreement during the term of this Agreement.” Id. at ¶ 4.

        57.      The Bendall Consulting Agreements provide that “Consultant is free to perform

work as a consultant or employee for any other entity and/or person provided that such

engagement does not create a conflict of interest with Consultant’s obligations to Company.” Id.

at ¶ 7(b).

        58.      The Bendall Consulting Agreements were to expire on April 25, 2016 unless

agreed otherwise in writing by both parties. Id. at ¶ 5(a). Dr. Bendall and Fluidigm extended the

term of the Bendall Consulting Agreements twice to April 25, 2018.

        59.      On information and belief, and while Dr. Bendall consulted with Fluidigm,

IONpath and Dr. Bendall began commercializing products for pathology applications, including,

eventually, IONpath’s “MIBIscope” technology.



IV.     IONPATH’S MARKETING AND SALE OF ITS INFRINGING TECHNOLOGY

        60.      By at least February 2018, on information and belief, IONpath began contacting

Fluidigm’s customers for the express purpose of convincing Fluidigm’s customers to use

Fluidigm’s proprietary Maxpar® antibodies and related reagents with IONpath’s systems.

        61.      On or about February 7, 2018, Fluidigm put IONpath on notice that by inducing

and seeking to convince customers to use the Maxpar antibodies and related reagents with

IONpath’s technology, IONpath was causing customers to breach the Sales and License Terms

and Conditions (“Ts&Cs”) each customer agreed to when using Fluidigm’s proprietary Maxpar®

antibodies and related reagents.

                                                16
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 17 of 111




        62.      Specifically, Fluidigm identified, among others, that Fluidigm’s customers had

agreed to not: “. . . (iv) use any Fluidigm consumables or reagents with any non-Fluidigm

instrument, device or system.” Ts&Cs at § 3.2.

        63.      Fluidigm also expressed its concern that IONpath sought to employ former

Fluidigm consultants and employees to foster an environment where those employees and

consultants would be pressured to breach their confidentiality obligations owed to Fluidigm.

        64.      While IONpath denied any wrongdoing in two letters in February and March

2018, Fluidigm later learned that IONpath’s founders Drs. Bendall and Angelo, even after the

warning from Fluidigm, submitted a paper to the Cell journal on April 16, 2018, that admitted to

using Fluidigm’s Maxpar X8 Antibody labeling kit as a Critical Commercial Assay for

IONpath’s technology, in violation of the Ts&Cs.

        65.      Not only did the paper admit that IONpath knew that it and its founders breached

the Ts&Cs but also encouraged Fluidigm’s customers to similarly breach their Ts&Cs by using

Fluidigm antibodies and related reagents with non-Fluidigm systems.

        IONpath announces its infringing MIBIscope technology in 2018.

        66.      In the September 6, 2018 press release (“2018 Press Release”), IONpath

celebrated the publication of Drs. Bendall and Angelo’s work in the journal Cell detailing the

performance of its MIBI technology and improper use of the Fluidigm antibodies and related

reagents.

        67.      The 2018 Press Release claimed that the MIBI technology was invented in Dr.

Nolan’s lab and subsequently developed by Drs. Bendall and Angelo. The 2018 Press Release

reveals that IONPath’s MIBI technology “uses secondary-ion mass spectrometry (SIMS), . . . to

                                                 17
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 18 of 111




image antibodies tagged with monoisotopic metal reporters, permitting 40+ proteins to be

simultaneously measured.”

        68.      The 2018 Press Release also asserted that IONpath was piloting its “MIBIscope”

with “research institutes and biopharmas . . . in which high-fidelity multiplexed imaging data is

needed.”

        69.      The IONpath Cell publication, titled “A Structured Tumor-Immune

Microenvironment in Triple Negative Breach Cancer Revealed by Multiplexed Ion Beam

Imaging” (the “2018 Article”), used “multiplexed ion beam imaging by time-of-flight (MIBI-

TOF)” to quantify in position expressions of 30+ proteins from certain tissues.

        70.      The 2018 Article describes the method by which the authors conducted the study;

namely, taking tissue biopsies and staining them with “a mixture of antibodies labeled with

elemental isotopes.” Once stained, the authors’ methodology called for raster-scanning the

tissues with an ion beam resulting in the generation of secondary elemental ions, which the

authors proceeded to analyze doing time-of-flight mass spectrometry.




                                                18
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 19 of 111




See 2018 Article at Figure A1 describing MIBI-TOF workflow.

        71.      The 2018 Article explicitly references certain authors’ association with IONpath:

“M.A. and S.C.B. [Dr. Bendall] have patents relating to MIBI technology and are board

members, shareholders, and consultants in Ionpath Inc.”

        72.      At or about the time the 2018 Article published, IONpath posted on its website a

brochure for its MIBIscope I, as discussed above, describing how it works in much the same

method.




        73.      The brochure also included images that, on information and belief, IONpath

generated with its MIBIscope using Fluidigm’s Maxpar antibodies and related reagents in further

breach of the Ts&Cs.

        74.      IONpath’s website further advertises “MIBITM Reagents for HIGH Multiplex

Imaging” and has distributed a brochure describing “isotopically conjugated antibodies” and

antibody conjugation kits using antibodies conjugated to lanthanides. IONpath’s Safety Data

Sheets for MIBItag Conjugation Kits, available on the IONpath website, describe these materials

as including lanthanides and polymer components.

        75.      IONpath’s website also advertises its Pharma Partnership service - an in-house

analysis method for customers where IONpath conducts “tissue staining, imaging and scanning.”


                                                 19
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 20 of 111




        76.      On September 18, 2018, IONpath announced that it planned to launch a

commercial version of its infringing technology in 2019.

        77.      Even though previously warned in February 2018, IONpath’s blatant breach of

the Ts&Cs and encouragement to other Fluidigm customers to engage in the same wrongful

conduct resulted in Fluidigm sending another letter to IONpath, on September 24, 2018, seeking

IONpath’s commitment to refrain from improper and tortious conduct.

        78.      In addition, in Fluidigm’s September 2018 letter, Fluidigm gave notice to

IONpath of Fluidigm’s recently issued ‘104 Patent, of which IONpath confirmed it was aware.

V.      IONPATH’S IMPROPER AND INFRINGING COMMERCIAL ACTIVITY

        79.      In February 2019, Fluidigm learned that IONpath had contacted at least one of

Fluidigm’s customers, on information and belief, in an effort to demonstrate IONpath’s

MIBIscope and reagents and to sell the infringing technology.

        80.      On information and belief, by August 2019, IONpath has sold at least six, and

possibly more, of its infringing MIBIscopes (and potentially reagents) to various institutions.

IONpath has also commercially marketed the MIBItags labeling reagents on its website and

brochures.

        81.      Fluidigm has been harmed by IONpath’s flagrant unauthorized use and

infringement of Fluidigm’s patented methods and technologies.




                                                 20
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 21 of 111




                                             COUNT I

            INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

        82.      Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

        83.      Fluidigm requires that its customers of the Maxpar® antibodies agree to certain

Ts&Cs. The Ts&Cs contain provisions through which Fluidigm’s customers agree to not “use

any Fluidigm consumables or reagents with any non-Fluidigm instrument, device or system.”

Ts&Cs at § 3.2.

        84.      Upon information and belief, IONpath had received, in whole or in part,

Fluidigm’s Ts&Cs no later than February 2018 and knew that Fluidigm’s customers could not

“use any Fluidigm consumables or reagents with any non-Fluidigm instrument, device or

system.” Moreover, in February 2018, Fluidigm gave IONpath notice that using (or encouraging

others to use) Fluidigm’s antibodies and reagents with a non-Fluidigm system violated the

Ts&Cs.

        85.      In complete disregard for Fluidigm’s contracts with its customers and the Ts&Cs,

IONpath continued to encourage Fluidigm’s customers to breach the Ts&Cs by promoting the

use of Fluidigm’s antibodies and related reagents with IONpath’s technology through, among

other means: publications, brochures, press releases, and direct contact.

        86.      IONpath actions, especially after receiving notice from Fluidigm, were intentional

with IONpath’s full knowledge that it would result in Fluidigm’s customers breaching their

contracts with Fluidigm.




                                                 21
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 22 of 111




        87.      IONpath’s intentional interference with Fluidigm’s contracts with its customers

has harmed Fluidigm by encouraging unauthorized use of Fluidigm’s Maxpar antibodies and

related reagents in manners that breach the Ts&Cs and result in unsafe and untested results and

uses.

        88.      IONpath’s intentional interference with the Ts&Cs is a substantial factor in

causing Fluidigm’s loss of business opportunities.



                                         COUNT II
                              DIRECT PATENT INFRINGEMENT
                                      (The ‘386 Patent)

        89.      Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

        90.      On January 15, 2019, the Patent Office duly and legally issued the ‘386 Patent.

        91.      Fluidigm is the owner, by assignment, of all right, title, and interest in and to the

‘386 Patent, including, but not limited to, the right to recover damages for past and future

infringement.

        92.      IONpath has been and is directly infringing, literally and/or under the doctrine of

equivalents, the ‘386 Patent in violation of 35 U.S.C. § 271 by, among other things, using

systems and methods for the analysis of a single cell, including, but not limited to, staining by a

mixture of antibodies tagged with elemental tags of lanthanide or noble metal, ionizing, and then

analyzing using mass spectroscopy and time of flight analysis to detect the signal of the ionized

elemental tags, which methods are covered by one or more of the claims of the ‘386 Patent,

including, but not limited to, claim 1.

                                                   22
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 23 of 111




        93.      As IONpath published in the 2018 Article, IONpath constructed a “purpose-built

instrument” that implements “a method that uses secondary ion mass spectrometry to image

antibodies tagged with isotopically pure elemental metal reporters in intact tissue sections”

combined with “time-of-flight mass spectrometry . . . .” This is further evidenced by, among

other things, the summary IONpath included in the 2018 Article at Figure 1A:




        94.      IONpath’s website also confirms in a brochure that its MIBIscope I is the

“purpose-built” machine that implements Fluidigm’s patented method:




        95.      IONpath has also commercialized MIBItags that are isotopically labelled

antibodies that implement Fluidigm’s patented method when combined with IONpath’s

                                                 23
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 24 of 111




MIBIscope. IONpath has used and advocated use of these MIBItags in combination with their

IONpath instruments on their website, and has published results obtained with the MIBIScope

and identifying MIBItags as the labeling reagents (in the 2018 Article referred to above, see

Supplementary Material, page e1, Critical Commercial Assays).




        96.      On information and belief, at least with respect to the subject matter of the

methods disclosed and claimed in the ‘386 Patent, the use of the “purpose-built” MIBIscope for

performing mass spectrometry analysis directly infringes at least claim 1 of the ‘386 Patent.

        97.      A chart setting out the elements of claim 1 of the ‘386 Patent, and certain, but not

all, representative corresponding infringing activities of IONpath, is below.

‘386 Patent
Claim Element                IONpath Activities
1. A method of               IONpath’s MIBIscope performs a method of sequentially analyzing single
sequentially analyzing       cells by mass spectrometry
single cells by mass
                             https://www.ionpath.com/mibi-technology/
spectrometry, comprising:




                             https://web.stanford.edu/group/nolan/technologies.html


                                                  24
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 25 of 111




                              Multiplexed ion beam imaging (MIBI) allows analyzing up to 100 targets
                              simultaneously over a five-log dynamic range in a way similar to CyTOF,
                              but in addition to measuring protein levels on individual cells, it also
                              provides the information about cell morphology and localization.

providing a sample            IONPath’s MIBItags are used to create a sample containing a plurality of
containing a plurality of     tagged cells tagged with a plurality of tagged antibodies, wherein each of
tagged cells tagged with a    the tagged antibodies is specific for a different analyte, and wherein
plurality of tagged           each of the tagged antibodies is tagged with an elemental tag comprising
antibodies, wherein each      a lanthanide or noble metal
of the tagged antibodies is
specific for a different
analyte, and wherein each     https://www.ionpath.com/mibi-technology/
of the tagged antibodies is   STAIN: Tissue is stained with a mixture of validated antibodies with
tagged with an elemental      conjugated elemental reporters, in one single step.
tag comprising a
lanthanide or noble metal;




                              2018 P106 Poster

                              Samples were stained with a panel of 15 antibodies, each labeled with a
                              specific metal isotope. (https://www.ionpath.com/wp-
                              content/uploads/2018/11/P106_IONpoth_Ptacek_SITC-2018-2.pdf)


                              https://www.ionpath.com/reagents/




                              SDS from https://www.ionpath.com/antibody-conjugation-kit/




                                                   25
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 26 of 111




                             2018 Cell Publication
                             (https://doi.org/10.1016/j.cell.2018.08.039)




vaporizing, atomizing, and   IONpath’s MIBIscope performs steps of vaporizing, atomizing, and
ionizing multiple            ionizing multiple elemental tags from a single first cell of the plurality of
elemental tags from a        tagged cells
single first cell of the
plurality of tagged cells;
                             https://www.ionpath.com/mibi-technology/




                             See also 2014 article with Nolan et al. on MIBI technique:
                             (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4110905/):




                                                     26
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 27 of 111




detecting, using mass           IONpath’s MIBIscope performs steps of detecting, using mass
spectrometry, the               spectrometry, the elemental composition of the first cell by detecting a
elemental composition of        transient signal of the multiple vaporized, atomized, and ionized
the first cell by detecting a   elemental tags of the first cell
transient signal of the
multiple vaporized,
atomized, and ionized           https://www.ionpath.com/mibi-technology/
elemental tags of the first
cell;




                                2018 Cell Publication



                                                        27
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 28 of 111




                             (https://doi.org/10.1016/j.cell.2018.08.039)


                             We have since constructed a purpose-built instrument that utilizes
                             high brightness primary ion sources, novel ion extraction
                             optics, and time-of-flight mass spectrometry (TOF) to increase
                             channel multiplexing and decrease acquisition times 50-fold


vaporizing, atomizing, and   IONpath’s MIBIscope performs steps of vaporizing, atomizing, and
ionizing multiple            ionizing multiple elemental tags from a single second cell of the plurality
elemental tags from a        of tagged cells
single second cell of the
plurality of tagged cells;
and
                             https://www.ionpath.com/mibi-technology/




                             See also 2014 article with Nolan et al. on MIBI technique:
                             (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4110905/):




                                                     28
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 29 of 111




detecting, using mass        IONpath’s MIBIscope performs steps of detecting, using mass
spectrometry, the            spectrometry, the elemental composition of the second cell by detecting
elemental composition of     a transient signal of the multiple vaporized, atomized, and ionized
the second cell by           elemental tags of the second cell, wherein the transient signal
detecting a transient        associated with the first cell and the transient signal associated with the
signal of the multiple       second cell are detected sequentially
vaporized, atomized, and
ionized elemental tags of
the second cell, wherein     https://www.ionpath.com/mibi-technology/
the transient signal
associated with the first
cell and the transient
signal associated with the
second cell are detected
sequentially.




                                                   29
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 30 of 111




                             2018 Cell Publication
                             (https://doi.org/10.1016/j.cell.2018.08.039)


                             We have since constructed a purpose-built instrument that utilizes
                             high brightness primary ion sources, novel ion extraction
                             optics, and time-of-flight mass spectrometry (TOF) to increase
                             channel multiplexing and decrease acquisition times 50-fold




        98.      At all relevant times, on information and belief, IONpath's acts of infringement of

the ‘386 Patent have been committed and are being committed willfully with full knowledge and

notice of Fluidigm’s rights in and to the ‘386 Patent including, but not limited to, the claims set

forth therein.

        99.      As a direct and proximate result of IONpath’s infringement of the ‘386 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from

IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an amount to be

determined at trial.




                                                     30
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 31 of 111




        100.     As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.

                                       COUNT III
                            INDIRECT PATENT INFRINGEMENT
                                    (The ‘386 Patent)

        101.     Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

        102.     IONpath has induced and continues to induce infringement of one or more claims

of the ‘386 Patent under 35 U.S.C. § 271(b).

        103.     As discussed above, IONpath commercialized a “purpose-built” MIBIscope that

requires users to implement “a method that uses secondary ion mass spectrometry to image

antibodies tagged with isotopically pure elemental metal reporters in intact tissue sections”

combined with “time-of-flight mass spectrometry,” which results in the MIBIscope users

infringing upon at least claim 1 of the ‘386 Patent.

        104.     IONpath also offers for sale the MIBItag reagents which provide isotopically

labelled antibodies for use with the MIBIscope, and/or has encouraged the use of Fluidigm’s

proprietary Maxpar® Reagents with the MIBIscope. IONpath has published results obtained

with the MIBIScope and identifying both the Maxpar® Reagents and MIBItags as the labeling

reagents (in the 2018 Article referred to above, see Supplementary Material, page e1, Critical

Commercial Assays).




                                                 31
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 32 of 111




        105.     In addition to directly infringing at least one claim of the ‘386 Patent including,

but not limited to, claim 1, IONpath indirectly infringes at least claim 1 of the ‘386 Patent by

instructing, directing, and/or requiring others, including customers, purchasers, users, and

developers, to perform the method claimed in at least claim 1, either literally or under the

doctrine of equivalents, through the sale of the MIBIscope, and MIBItags, where the claimed

methods are performed by either IONpath or its customers, purchasers, users, and developers, or

some combination thereof. IONpath knew and/or was willfully blind to the fact that it was

inducing others, including customers, purchasers, users, and developers, to infringe one or more

claims of the ‘386 Patent by practicing, either themselves or in conjunction with the IONpath,

one or more method claims of the ‘386 Patent, through sales of the MIBIscope.

        106.     IONpath knowingly and actively aided and abetted the direct infringement of the

‘386 Patent by instructing and encouraging its customers, purchasers, users, and developers to

use its MIBIscope product and its MIBItag isotopically labelled antibodies. Such instructions and

encouragement included, but are not limited to, advising third parties to use the MIBIscope and

MIBItag isotopically labelled antibodies, in an infringing manner, providing a mechanism

through which third parties may infringe the ‘386 Patent, advertising and promoting the use of

MIBIscope product and MIBItags in an infringing manner, and distributing guidelines and

instructions to third parties on how to use MIBIscope and MIBItags in an infringing manner. For


                                                  32
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 33 of 111




example, IONpath’s 2018 brochure “MIBIscopeTM I: Multiplexed Tissue Imaging that

Transforms Discovery” advertises the benefits and advantages of the MIBIscope for performing

mass cytometry methods, and describes how it may be used. IONpath’s 2019 “MIBITM

Reagents for High Multiplex Tissue Imaging (Get Results You Can Trust)” advertises the

benefits and advantages of IONpath’s isotopically conjugated antibodies (MIBItags), and

described how they can be used for mass cytometry methods. IONpath’s website also provides

general instructions and explanations for the use of the MIBIscope and MIBItags, along with

contact information for obtaining further information and/or ordering these products.

        107.     As a direct and proximate result of IONpath’s infringement of the ‘386 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from

IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an amount to be

determined at trial.

        108.     As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.



                                    COUNT IV
                        CONTRIBUTORY PATENT INFRINGEMENT
                                  (The ‘386 Patent)

        109.     Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully recited and incorporated herein.

        110.     IONpath has contributed and continues to contribute to the infringement of one or

more claims of the ‘386 Patent under 35 U.S.C. § 271(c).


                                                 33
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 34 of 111




        111.     IONpath commercialized a “purpose-built” MIBIscope that implements a method

patented by Fluidigm “that uses secondary ion mass spectrometry to image antibodies tagged

with isotopically pure elemental metal reporters in intact tissue sections” combined with “time-

of-flight mass spectrometry.” When analyzing tissue cells with the MIBIscope combined with

antibodies tagged with lanthanide or noble metal tags, the MIBIscope user infringes upon a

method covered under one or more claims of the ‘386 Patent including, but not limited to, as set

forth in, for example, claim 1 of the ‘386 Patent.

        112.     On information and belief, beginning in 2018 or earlier, with an expected

commercial launch date in 2019, IONpath knowingly, intentionally, and willfully began

marketing and selling the infringing MIBIscope machine. The MIBIscope is a physical

apparatus designed to implement Fluidigm’s patented method.

        113.     On information and belief, the MIBIscope is a “purpose-built” machine that does

not serve any non-infringing use, but is designed to practice the method of at least Claim 1 of the

‘386 patent.

        114.     IONpath has commercialized MIBItags which are isotopically labelled antibodies

that implement the method of at least Claim 1 of the ‘386 patent. When analyzing tissue cells

with the MIBItags combined with mass cytometry using the MIBIscope, the MIBItag user

infringes upon a patented method as set forth in, for example, claim 1 of the ‘386 Patent.

        115.     On information and belief, beginning at least in 2019, IONpath began marketing

and selling the infringing MIBItags. The MIBItags are isotopically labelled antibodies designed

to implement Fluidigm’s patented method.

        116.     On information and belief, the MIBItags do not serve any non-infringing use.

                                                 34
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 35 of 111




        117.     As a direct and proximate result of IONpath’s infringement of the ‘386 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from

IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an amount to be

determined at trial.

        118.     As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.

                                         COUNT V
                              DIRECT PATENT INFRINGEMENT
                                      (The ‘104 Patent)

        119.     Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully recited and incorporated herein.

        120.     On September 11, 2018, the U.S. Patent and Trademark Office duly and legally

issued the ‘104 Patent.

        121.     Fluidigm is the owner, by assignment and through its wholly owned subsidiary, of

all right, title, and interest in and to the ‘104 Patent, including, but not limited to, the right to

recover damages for past and future infringement.

        122.     IONpath has been and is directly infringing, literally and/or under the doctrine of

equivalents, the ‘104 Patent in violation of 35 U.S.C. § 271 by, among other things, using

systems and methods for the analysis of a single cell including, but not limited to, staining by a

mixture of antibodies tagged with elemental tags of lanthanide or noble metal, ionizing, and then

analyzing using mass spectroscopy and time of flight analysis to detect the signal of the ionized




                                                   35
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 36 of 111




elemental tags, which methods are covered by one or more of the claims of the ‘104 Patent,

including, but not limited to, claim 1.

        123.     On information and belief, at least with respect to the subject matter of the

methods described and claimed in the ‘104 Patent, the use of the MIBIscope for performing mass

spectrometry analysis directly infringes at least claim 1 of the ‘104 Patent.

        124.     As IONpath states in its 2018 Article, IONpath’s apparatus infringes on

Fluidigm’s ‘104 Patent, Claim 1, by implementing a method wherein IONpath analyzes

“specimens . . . placed on a slide and stained overnight using a single mater mix of elementally

labeled primary antibodies.” The slide is then “placed in the MIBI-TOF mass spectrometer” for

analysis. IONpath’s description of the method used by its apparatus also confirms that the

analysis does not require prior acidification of the sample. This is summarized in Figure 1A of

the 2018 Article:




        125.     IONpath has also used and commercialized MIBItags that are isotopically labelled

antibodies that implement Fluidigm’s patented method when combined with IONPath’s

MIBIscope.

        126.     A chart setting out the elements of claim 1 of the ‘104 Patent, and the

corresponding infringing activities of IONpath, is below.


                                                  36
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 37 of 111




‘104 Patent

Claim Limitation               IONpath/customer activities
1. A method for the            IONpath’s MIBIscope performs a method for the analysis of an analyte
analysis of an analyte in a    in a sample
sample, comprising:

                               https://www.ionpath.com/mibi-technology/




                               https://www.ionpath.com/




                               https://web.stanford.edu/group/nolan/technologies.html
                               Multiplexed ion beam imaging (MIBI) allows analyzing up to 100 targets
                               simultaneously over a five-log dynamic range in a way similar to CyTOF,
                               but in addition to measuring protein levels on individual cells, it also
                               provides the information about cell morphology and localization.



(i) incubating an element      IONpath’s MIBItags are used for incubating an element tagged affinity
tagged affinity reagent with   reagent with an analyte, the element tagged affinity reagent comprising
an analyte, the element        an affinity reagent tagged with an element tag
tagged affinity reagent
comprising an affinity
reagent tagged with an         https://www.ionpath.com/mibi-technology/



                                                   37
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 38 of 111




element tag,                  STAIN: Tissue is stained with a mixture of validated antibodies with
                              conjugated elemental reporters, in one single step.


                              https://www.ionpath.com/reagents/




the element tag comprising    IONpath’s MIBItags are used for providing the element tag comprising
a linear or branched          a linear or branched polymer having multiple metal-binding pendant
polymer having multiple       groups, wherein each pendant group includes at least one metal atom
metal-binding pendant         or is capable of binding at least one metal atom
groups, wherein each
pendant group includes at
least one metal atom or is    SDS from https://www.ionpath.com/antibody-conjugation-kit/
capable of binding at least
one metal atom,




                              2018 Cell Publication
                              (https://doi.org/10.1016/j.cell.2018.08.039)




and wherein the affinity      IONpath’s MIBItags are used to provide an affinity reagent that
reagent specifically binds    specifically binds with the analyte, wherein the analyte is located within
with the analyte, wherein     or on an intact cell
the analyte is located


                                                   38
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 39 of 111




within or on an intact cell;
                                https://www.ionpath.com/




(ii) separating unbound         IONpath’s use of the MIBItags involves separating unbound
element tagged affinity         element tagged affinity reagent from bound element tagged affinity
reagent from bound              reagent
element tagged affinity
reagent; and
                                https://www.ionpath.com/slides-and-reagents/




(iii) analyzing the element     IONpath’s MIBIScope performs steps of analyzing the element tag
tag bound to the affinity       bound to the affinity reagent attached to the analyte of the intact cell
reagent attached to the         by atomic spectroscopy, wherein analyzing occurs without prior
analyte of the intact cell by   acidification of the sample
atomic spectroscopy,
wherein analyzing occurs
without prior acidification     https://www.ionpath.com/
of the sample.




                                                     39
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 40 of 111




                              https://www.ionpath.com/mibi-technology/
                              MIBI™ technology (Multiplexed Ion Beam Imaging) uses Secondary-Ion
                              Mass Spectrometry (SIMS), a type of mass spectrometry traditionally
                              used in the semiconductor industry, to image antibodies tagged with
                              monoisotopic metal reporters.
                              IMAGE: All markers are imaged at the same time and detected via TOF
                              mass spectrometry.




        127.     At all relevant times, on information and belief, IONpath's acts of infringement of

the ‘104 Patent have been committed and are being committed with full knowledge of

Fluidigm’s rights in the ‘104 Patent.

        128.     As a direct and proximate result of IONpath’s infringement of the ‘104 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from

IONpath Fluidigm’s lost profits, but no less than a reasonable royalty, in an amount to be

determined at trial.



                                                 40
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 41 of 111




        129.     As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.



                                        COUNT VI
                             INDIRECT PATENT INFRINGEMENT
                                     (The ‘104 Patent)

        130.     Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

        131.     IONpath has induced and continues to induce infringement of one or more claims

of the ‘104 Patent under 35 U.S.C. § 271(b).

        132.     In addition to directly infringing at least one claim of the ‘104 Patent, including,

but not limited to, claim 1, IONpath indirectly infringes at least claim 1 of the ‘104 Patent by

instructing, directing, and/or requiring others, including customers, purchasers, users, and

developers, to perform the method claimed in at least claim 1, either literally or under the

doctrine of equivalents, through the sale of the MIBIscope (IONpath’s MIBI-TOF apparatus),

where the claimed methods are performed by either IONpath or its customers, purchasers, users,

and developers, or some combination thereof. IONpath knew and/or was willfully blind to the

fact that it was inducing others, including customers, purchasers, users, and developers, to

infringe one or more claims of the ‘104 Patent by practicing, either themselves or in conjunction

with the IONpath, one or more method claims of the ‘104 Patent, through sales of the

MIBIscope.




                                                   41
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 42 of 111




        133.     IONpath knowingly and actively aided and abetted the direct infringement of the

‘104 Patent by instructing and encouraging its customers, purchasers, users, and developers to

use its MIBIscope product. Such instructions and encouragement included, but are not limited to,

advising third parties to use MIBIscope in an infringing manner, providing a mechanism through

which third parties may infringe the ‘104 Patent, advertising and promoting the use of

MIBIscope product in an infringing manner, and distributing guidelines and instructions to third

parties on how to use MIBIscope in an infringing manner. For example, IONpath’s 2018

brochure “MIBIscopeTM I: Multiplexed Tissue Imaging that Transforms Discovery” from

advertises the benefits and advantages of the MIBIscope for performing mass cytometry

methods, and describes how it may be used. IONpath’s website also provides general

instructions and explanations for the use of the MIBIscope, along with contact information for

further information on these products.

        134.     IONpath also knowingly and actively aided and abetted the direct infringement of

the ‘104 Patent by instructing and encouraging its customers, purchasers, users, and developers

to use its MIBItag isotopically conjugated antibodies with its MIBIscope product. Such

instructions and encouragement included, but are not limited to, advising third parties to use the

MIBItags in an infringing manner, providing a mechanism through which third parties may

infringe the ‘104 Patent, advertising and promoting the use of MIBItags in an infringing manner,

and distributing guidelines and instructions to third parties on how to use MIBItags in an

infringing manner. For example, IONPath’s 2019 “MIBITM Reagents for High Multiplex Tissue

Imaging (Get Results You Can Trust)” advertises the benefits and advantages of IONpath’s

isotopically conjugated antibodies (MIBItags), and described how they can be used for mass

                                                42
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 43 of 111




cytometry methods. IONpath’s website also provides general instructions and explanations for

the use of the MIBItags, along with contact information for obtaining further information and/or

ordering these products.

        135.     As a direct and proximate result of IONpath’s infringement of the ‘104 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from

IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an amount to be

determined at trial.

        136.     As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.



                                    COUNT VII
                        CONTRIBUTORY PATENT INFRINGEMENT
                                  (The ‘104 Patent)

        137.     Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully recited and incorporated herein.

        138.     IONpath has contributed and continues to contribute to the infringement of one or

more claims of the ‘104 Patent under 35 U.S.C. § 271(c).

        139.     IONpath commercialized its MIBIscope (IONpath’s MIBI-TOF apparatus) that

implements a method patented by Fluidigm by analyzing antibodies stained with multiple metal

tags that will specifically bind with specified analytes located within or on intact cells, by means

of spectroscopy without prior acidification of the sample. IONpath has also commercialized its

MIBItag isotopically labelled antibodies for use with the patented method. When analyzing


                                                 43
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 44 of 111




tissue cells with the MIBIscope that have been stained with multiple lanthanide or noble metal

tags, the MIBIscope user infringes upon a method covered under one or more claims of the ‘104

Patent including, but not limited to, as set forth in, for example, claim 1 of the ‘104 Patent.

Similarly, when staining cells with the MIBItags and then analyzing tissue cells with the

MIBIscope, the MIBItag user infringes upon a patented method as set forth in, for example,

claim 1 of the ‘104 Patent.

        140.     On information and belief, beginning in 2018 or earlier, with an expected

commercial launch date in 2019, IONpath knowingly, intentionally and willfully began

marketing and selling the infringing MIBIscope machine. The MIBIscope is a physical

apparatus designed to implement Fluidigm’s patented method. IONpath is currently advertising

the MIBItags for purchase on its website.

        141.     On information and belief, the MIBIscope is a “purpose-built” machine that does

not serve any non-infringing use, but is designed to practice the method of at least claim 1 of the

‘104 Patent.

        142.     IONpath has commercialized the MIBItags which are isotopically labelled

antibodies that implement the method of at least claim 1 of the ‘104 Patent.

        143.     As a direct and proximate result of IONpath’s infringement of the ‘104 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from

IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an amount to be

determined at trial.




                                                 44
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 45 of 111




        144.     As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.



                                     PRAYER FOR RELIEF

        Wherefore, Fluidigm respectfully requests that this Court enter judgment and provide

relief as follows:

        A.       Enter a judgment that IONpath has directly infringed and is directly infringing

one or more claims of the ‘386 Patent and the ‘104 Patent;

        B.       Enter a judgment that IONpath has indirectly infringed and is indirectly infringing

by inducing others to infringe on ore more claims of the ‘386 Patent and the ‘104 Patent;

        C.       Enter a judgment that IONpath has contributed and is contributing to the

infringement of one or more claims of the ‘386 Patent and the ‘104 Patent.

        D.       That Fluidigm be awarded damages against IONpath pursuant to 35 U.S.C. § 284

that are adequate to compensate Fluidigm for IONpath’s infringement, or inducement thereof, of

Fluidigm’s ‘386 Patent and ‘104 Patent, but in no event less than a reasonable royalty for the use

made of the claimed inventions together with interest and costs;

        E.       Permanently enjoin, under 35 U.S.C. § 283, IONpath, its officers, agents,

servants, employees, attorneys, successors, and assigns and all other persons in active concert or

participation with any of them from infringing the ‘386 Patent and ‘104 Patent;

        F.       Permanently enjoin, under 35 U.S.C. § 283, IONpath, its officers, agents,

servants, employees, attorneys, successors, and assigns and all other persons in active concert or

                                                 45
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 46 of 111




participation with any of them from inducing third parties into infringing the ‘386 Patent and

‘104 Patent;

          G.     Declare that IONpath’s infringement was and is willful from the time it became

aware of the infringing nature of its product and awarding treble damages for the period of such

willful infringement of the ’386 Patent and ‘104 Patent, pursuant to 35 U.S.C. § 284;

          H.     Declare this an exceptional case within the meaning of 35 U.S.C. § 285 and award

Fluidigm their reasonable attorneys’ fees, costs, and expenses;

          I.     An accounting of all infringing sales and revenues, together with post judgment

interest and prejudgment interest from the first date of infringement, of the ‘386 Patent and ‘104

Patent;

          J.     Award Fluidigm compensation, monetary damages and punitive damages for

IONpath’s intentional interference with Fluidigm’s contractual relations, in an amount to be

ascertained at trial, together with interest thereon;

          K.     Award Fluidigm pre-judgment and post-judgment interest on the damages

awarded;

          L.     Award Fluidigm its costs and reasonable attorneys’ fees, expenses and costs,

incurred in connection with this action; and

          M.     Award Fluidigm any and all further legal and equitable relief that the Court may

deem just and proper under the circumstances.




                                                  46
600932509
            Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 47 of 111




                                 DEMAND FOR JURY TRIAL

        Fluidigm hereby respectfully requests a trial by jury on all issues raised in this Complaint

so triable by right pursuant to Rule 38(b) of the Federal Rules of Civil Procedure.




Dated: September 6, 2019                      K. Lee Marshall
                                              BRYAN CAVE LEIGHTON PAISNER LLP



                                              By:     /s/ K. Lee Marshall
                                                       K. Lee Marshall

                                              Attorneys for Fluidigm Corporation
                                              and Fluidigm Canada Inc.




                                                 47
600932509
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 48 of 111




          EXHIBIT A
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 49 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 50 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 51 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 52 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 53 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 54 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 55 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 56 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 57 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 58 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 59 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 60 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 61 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 62 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 63 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 64 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 65 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 66 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 67 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 68 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 69 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 70 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 71 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 72 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 73 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 74 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 75 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 76 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 77 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 78 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 79 of 111




          EXHIBIT B
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 80 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 81 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 82 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 83 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 84 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 85 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 86 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 87 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 88 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 89 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 90 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 91 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 92 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 93 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 94 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 95 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 96 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 97 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 98 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 99 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 100 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 101 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 102 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 103 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 104 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 105 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 106 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 107 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 108 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 109 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 110 of 111
Case 3:19-cv-05639-JCS Document 1 Filed 09/06/19 Page 111 of 111
